Citation Nr: 1818954	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a bilateral foot disorder. 

3.  Entitlement to service connection for a bilateral knee disorder. 

4.  Entitlement to service connection for a bilateral shoulder disorder. 

5.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from May 1985 to May 1989.
 
This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues on appeal were previously remanded for further development in March 2015.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed degenerative arthritis of the lumbar spine and intervertebral disc syndrome (IVDS).

2.  The Veteran's lumbar spine disorders were not chronic in service, did not manifest to a compensable degree within one year of service separation, and symptoms of a lumbar spine disorder were not continuous since service separation.

3.  The evidence does not show that the Veteran's lumbar spine disorders are etiologically related to service.

4.  The Veteran has currently diagnosed arthritis and hallux rigidus of the right foot.  

5.  The Veteran's right foot disorder was not chronic in service, did not manifest to a compensable degree within one year of service separation, and symptoms of a right foot disorder were not continuous since service separation.

6.  The Veteran does not have a currently diagnosed left foot disability.
7.  The Veteran has currently diagnosed osteoarthritis of the knees. 

8.  The Veteran's bilateral knee disorders were not chronic in service, did not manifest to a compensable degree within one year of service separation, and symptoms of a bilateral knee disorder were not continuous since service separation.

9.  The Veteran has current diagnosis of bilateral shoulder strain.

10.  The Veteran's bilateral shoulder disorders were not incurred in service and are not etiologically related to service. 

11.  The Veteran has refractive error, but no other currently diagnosed eye disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303. 3.307(a)(3), 3.309(a) (2017).

2.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303. 3.307(a)(3), 3.309(a) (2017).

3.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303. 3.307(a)(3), 3.309(a) (2017).

4.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for an eye disorder have not been met.  
38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

VA has met its duty to notify and assist the Veteran in this case.  In an April 2011 letter, VA addressed the current appeal and provided the Veteran with notice of the type of evidence necessary to establish service connection. 

Further, the Veteran's service treatment records, VA examinations, and statements from the Veteran and his representative have been associated with the claims file. The Veteran has not identified any additional evidence that needs to be obtained. 

The Board notes that the Veteran has reported undergoing post-service treatment for his back disorder.  Specifically, the Veteran has reported that he underwent a discectomy and laminectomy in 2012.  Pursuant to the Board's March 2015 remand directive and a subsequent letter by VA dated in May 2015, the Veteran was informed that he was to provide information regarding any treatment for his claimed disorders.  He was also sent a VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information.  A review of the record shows that the Veteran has not submitted any post-service treatment records pertaining to his back surgeries and has not completed and returned the VA Forms 21-4142 or VA Form 21-4142a.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of the claim.  The AOJ substantially complied with the March 2015 remand directives, and no further development is necessary regard the claims decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In sum, neither the Veteran nor his representative have alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  The Veteran has not identified any outstanding VA or non-VA treatment records pertinent to his appeal.  Furthermore, review of the record fails to reveal any other deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

    Service Connection Laws and Regulations
    
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 .

Service Connection Analysis for a Lumbar Spine Disability

The Veteran maintains that he developed a lumbar spine disability as a result of numerous parachute jumps during active duty service.  The record demonstrates that the Veteran was awarded a parachutists badge.

Initially, the Board finds that the Veteran has a current cervical and lumbar spine disability, diagnosed as degenerative arthritis of the lumbar spine and IVDS.  See September 2011 MRI reports from the Saint Joseph Medical Center; see also June 2015 VA spine examination. 

Prior to active duty service, the evidence includes X-rays in October and November 1984, which revealed that the Veteran had scoliosis with convexity to the left, which was less than half inch deviation to the left from the mid-line at T8.  In an October 1984 Report of Medical Examination, a clinical evaluation of the Veteran's lumbar spine was normal and the examiner indicated that the Veteran had "small scoliosis of the mild thoracic spine."  Service treatment records show no complaints, diagnosis, or treatment for a lumbar spine disorder, to include scoliosis.  In a February 1989 Report of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's spine was normal.  Moreover, in a February 1989 Report of Medical History, completed by the Veteran at service separation, he specifically checked "NO" as to having "recurrent back pain."  He also stated that he was in "perfect" health. 

Regarding the Veteran's scoliosis, the Board notes that scoliosis was noted on entrance into active duty service.  When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, the dispositive issue in this regard is whether the Veteran's preexisting scoliosis was aggravated by his service.

In this case, there Veteran's scoliosis of the spine was not aggravated by service.  The Board finds that there is no competent evidence that the Veteran's scoliosis of the spine worsened beyond the natural progression during his period of active service.  The Board points out that the Veteran did not seek treatment related to his scoliosis during service, and did not allege a history of injury or an increase in severity during service.  After service, there was no evidence of any treatment for scoliosis and the Veteran does not appear to have a current diagnosis of scoliosis.  For these reasons, the Board finds that the preponderance of the evidence shows that the Veteran's preexisting scoliosis did not increase in severity during service and the presumption of aggravation is not for application.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for scoliosis is not warranted.   

Regarding the Veteran's other lumbar spine disorders (including degenerative arthritis and IVDS), the Board finds that symptoms of these disorders did not manifest within one year of service separation, symptoms associated with arthritis were not continuous since service separation, and the Veteran's disorders are not otherwise related to active duty service.  The medical evidence of record shows that the Veteran was first diagnosed with a lumbar spine disability in 2009 (see MRI report), approximately 20 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim)

In an August 2012 VA spine examination, the Veteran reported that, while performing parachuting jumps in service, he smashed into a runway injuring his back.  He also reported a history of multiple tree landings, water landings, and many injuries over time.  The examiner reviewed the claims file and opined that the Veteran's back disorder was not related to service, to include his parachuting jumps.  In support of this opinion, the examiner indicated that there was no evidence of a chronic back condition that could be related to his in-serve parachute jumps.  The examiner also noted that the Veteran was able to work as a fireman since service separation.  

During a June 2015 VA examination, the Veteran stated that he injured his back on parachute jump in 1984 while attending West Point.  He indicated that he had intermittent back pain since that time.  According to the Veteran, he developed IVDS and required discectomy and laminectomy in 2012.  The examiner indicated that the claims file had been reviewed.  It was then opined that the Veteran's lumbar spine disorders were not related to service.  In support of this opinion, the examiner stated that there was no medical evidence of the Veteran being injured or receiving treatment for a back injury in service.  Further, the examiner indicated that the Veteran was able to work as a fireman since service separation.  The examiner also noted that the Veteran repeatedly stated on in-service periodic exams that he was in "perfect health."

As noted above, the Veteran has reported undergoing post-service treatment for his back disorder.  As discussed in detail in the previous section, a review of the record shows that the Veteran has not submitted any post-service treatment records pertaining to his back surgeries and has not completed and returned the VA Forms 21-4142 and  VA Form 21-4142a.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of the claim.

The Board also considered the Veteran's statements purporting to relate his lumbar spine disorders to service.  As noted above, despite requests from VA pertaining to his post-service treatment, the Veteran has been not provided any medical evidence showing that his back disorder is related to service.  Further, lay persons are competent to attest to factual matters of which they have first-hand knowledge; however, lay persons generally do not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of the lumbar spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Spine disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current lumbar spine disorders is also a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

In summary, the Board finds that the competent, credible, and probative lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disorder.  The Veteran has not submitted a probative medical opinion in support of his claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for a Bilateral Foot Disability

The Veteran maintains that he developed a bilateral foot disability as a result of many parachute jumps during active duty service.  As noted in the previous section, the record demonstrates that the Veteran was awarded a parachutists badge.

Initially, the Board finds that the Veteran has a current right foot disability.  See August 2012 VA examination (the Veteran was diagnosed with mild osteoarthritis and heel spur of the right foot); see also June 2015 VA examination (Veteran diagnosed with hallux rigidus and arthritis of the right foot).

Next, the Board also finds that the weight of the evidence is against a finding that symptoms of a right foot disorder were "chronic" in service.  Service treatment records are absent for any complaints, diagnoses, or treatment for a right foot disorder.  In a February 1989 Report of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's feet was normal.  In a February 1989 Report of Medical History, completed by the Veteran at service separation, he specifically checked "NO" as to having "foot trouble."  For these reasons, the service treatment records do not support a finding of arthritis of the right foot in service.

Further, the evidence demonstrates that symptoms of a right foot disorder have not been continuous since service separation.  Although the Veteran is competent to report continuous symptoms, his statements are outweighed by medical evidence of record.  For example, a November 2009 private treatment record shows that the Veteran was seen for right toe pain.  During the evaluation, the Veteran specifically reported a 2 year history of pain and was started on steroid injections.  These records do not indicated that the Veteran's right foot disorder first manifested in service or was otherwise related to parachute jumps in service.  For these reasons, the symptoms relating to a right foot disorder were not continuous since service separation.  There is also no evidence that right foot arthritis manifested within one year following service.

Further, the weight of the competent evidence of record demonstrates that the currently-diagnosed right foot disorder is not related to or caused by service.  The August 2012 VA examiner indicated that there was no evidence of a chronic disabling foot condition that could be related to his parachute jumps.  The Veteran had been able to work as a fireman since his period of service ended.  Further, the examiner noted that, during his service as a fireman, he had sustained a significant injury that fractured his right ankle.  This was noted to be the same foot that now had mild osteoarthritis of the great toe. 

Similarly, the June 2015 VA examiner indicated that there was no evidence of the Veteran being injured or receiving treatment for a foot injury while on active duty. The Veteran was able to work as a fireman since his period of military service ended.  The examiner also noted that the Veteran repeatedly stated on periodic exams that he was in "perfect health."  Therefore, the examiner opined that the Veteran's foot condition was not related to service. 

The Board acknowledges the Veteran's assertions that his right foot disorder is related to the in-service parachute jumps; however, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex disorder of arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).

For these reasons, and based on the record, the competent, credible, and probative evidence weighs against a finding of relationship between the Veteran's right foot disorder and service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Regarding the left foot, the current medical of evidence does not show any diagnosed left foot disability.  In the August 2012 VA examination, the Veteran was diagnosed with mild osteoarthritis and heel spur of the right foot.  In the June 2015 VA examination, the examiner diagnosed the Veteran with hallux rigidus and arthritis of the right foot.  The examiners did not diagnose any left foot disability.  Private treatment records dated in November 2009 show complaints of right toe pain and a diagnosis of right hallux, but no symptoms or diagnoses pertaining to the left foot were noted.  The remaining evidence of record is negative for any left foot disability.  As such, the Board finds that the Veteran does not have a current disability of the left foot.  As noted above, in the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143-44.

Service Connection Analysis for a Bilateral Knee Disability

The Veteran maintains that he developed a bilateral knee disability as a result of many parachute jumps during active duty service.  As noted in the previous sections, the record demonstrates that the Veteran was awarded a parachutists badge.

Initially, the Board finds that the Veteran has a current bilateral knee disability.  See August 2012 VA examination and June 2015 VA examination reports (diagnosed with osteoarthritis of the knees).

Next, the Board also finds that the weight of the evidence is against a finding that symptoms of bilateral knee arthritis were "chronic" in service.  Service treatment records are absent for any complaints, diagnoses, or treatment for a knee disorder.  In a February 1989 Report of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's lower extremities was normal.  In a February 1989 Report of Medical History, completed by the Veteran at service separation, he specifically checked "NO" as to having a "trick or locked knee."  For these reasons, the service treatment records do not support a finding of arthritis of the knees in service.

Further, the evidence demonstrates that symptoms of a bilateral knee disorder have not been continuous since service separation.  Post-service treatment records are negative for any complaints, diagnoses, or treatment for a knee disorder until the Veteran's claim for VA compensation benefits in 2010.  For these reasons, the symptoms relating to a bilateral knee disorder were not continuous since service separation.  There is also no evidence that knee arthritis manifested within one year following service.

Further, the weight of the competent evidence of record demonstrates that the currently-diagnosed bilateral knee disorder is not related to or caused by service.  The August 2012 VA examiner indicated that there was currently no evidence that the Veteran's mild osteoarthritis of the knees was related to his parachute jumps. There was no evidence that he has sought care for complaints of knee pain during military service and the Veteran was able to work as a fireman since service separation. 

Likewise, the June 2015 VA examiner indicated that there was no evidence of the Veteran being injured or receiving treatment for a knee injury while on active duty. The Veteran was able to work as a fireman since his period of military service ended.  The examiner also noted that the Veteran repeatedly stated on periodic exams that he was in "perfect health."  Therefore, the examiner opined that the Veteran's knee disability was not related to service. 

The Board acknowledges the Veteran's assertions that his bilateral knee disorder is related to the in-service parachute jumps; however, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of the medically complex disorder of arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011). 

For these reasons, and based on the record, the competent, credible, and probative evidence weighs against a finding of relationship between the Veteran's bilateral knee disorder and service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Service Connection Analysis for a Bilateral Shoulder Disability

The Veteran maintains that he developed a bilateral shoulder disability as a result of many parachute jumps and competitive shooting during active duty service.  

The Board finds that the Veteran has a current bilateral shoulder strain disability.  See August 2012 VA examination and June 2015 VA examination reports. 

Next, the weight of the competent evidence of record demonstrates that the currently-diagnosed bilateral shoulder disorder was not incurred in service and is not related to or caused by service.  Service treatment records are absent for any complaints, diagnoses, or treatment for a shoulder disorder.  In a February 1989 Report of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's upper extremities was normal.  In a February 1989 Report of Medical History, completed by the Veteran at service separation, he specifically checked "NO" as to having "painful or 'trick' shoulder or elbow."  

Post-service treatment records are negative for any complaints, diagnoses, or treatment for a shoulder disorder until the Veteran's claim for VA compensation benefits in 2010.  

The Veteran was also afforded a VA examination in August 2012.  During the evaluation, the Veteran reported that his pain began in service as a result of competitive pistol firing.  After a review of the claims file, the VA examiner indicated that there was no evidence of a chronic disabling shoulder condition that could be related to service.  The Veteran had been able to work as a fireman since his period of service ended.  

During a June 2015 VA examination, the Veteran reported that he had onset of "bilateral shoulder pain" while attending West Point during physical training.  He indicated that he visited doctors, but no diagnosis was established.  The Veteran also reported pain while shooting competitively for the USA.  The examiner then opined that the Veteran's bilateral shoulder disorder was not related to service.  In support of this opinion, the examiner stated that there was no evidence of the Veteran being injured or receiving treatment for a shoulder injury while on active duty.  The Veteran was able to work as a fireman since his period of military service ended.  The examiner also noted that the Veteran repeatedly stated on periodic exams that he was in "perfect health."  Therefore, the examiner opined that the Veteran's shoulder condition was not related to service. 

The Board acknowledges the Veteran's assertions that his bilateral shoulder disorder is related to the in-service training, to include competitive shooting; however, as a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of his shoulder disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011). 

For these reasons, and based on the record, the competent, credible, and probative evidence weighs against a finding of relationship between the Veteran's bilateral shoulder disorder and service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.


Service Connection Analysis for an Eye Disorder

The Veteran maintains that he has an eye disorder that is related to service. 
In a November 1988 service treatment record, the Veteran complained of blurred vision, both near and far.  His uncorrected near and distant visual acuity was 20/20 in each eye, and the assessment was hyperopia.

Notably, hyperopia is an error of refraction as a result of the eyeball being too short from front to back and is called farsightedness.  Dorland's Illustrated Medical Dictionary, 795-96, (27th ed. 1988).  Hyperopia is defined as "that error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus behind the retina, as a result of the eyeball being too short from front to back ... Called also farsightedness and hypermetropia."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 797 (28th ed. 1994).  Moreno v. West, No. 98-1667 (nonprecedential Order June 20, 2000) (see also 17 Vet. App. 363 (Table)).

VA regulations specifically prohibit service connection for congenital or developmental defects, such as refractive errors of the eyes, unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See 38 C.F.R. § 3.303(c) and VAOPGCPREC 82-90.

In the March 2015 remand, the Board indicated that the Veteran had not been scheduled for a VA eye examination; however, it was noted that an examination of the Veteran's eyes was only to be scheduled if the Veteran presented evidence (on remand) of a disorder of the eyes which was not a refractive error.

Upon review of the evidence of record, the Veteran had not presented any evidence, lay or medical, pertaining to his claimed eye disorder.  There is also no evidence of the presence in service or subsequent to service of any disease or injury of either eye.  Accordingly, service connection is not warranted for bilateral eye disorder.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

ORDER

Service connection for a lumbar spine disorder is denied. 

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral shoulder disorder is denied.

Service connection for an eye disorder is denied.




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


